DETAILED ACTION
This communication is in response to the claims filed on 12/18/2019. 
Application No: 16/623,859.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Kenny Knox on September 03, 2021.
The claims have been amended as follows:
The listing of claims will replace all prior versions of claims in the application.

LISTING OF CLAIMS
 
1.	(Previously Presented) A method for measuring a distance using a vehicle-mounted camera, comprising:
calibrating a camera based on camera calibration images to obtain a camera parameter, wherein the camera calibration images are at least three images obtained by capturing an objective image by the camera at different angles and locations;

calculating a pitch angle of the camera according to the camera parameter and the vanishing point;
determining information of an object to be detected in the image captured by the camera; and
calculating a distance from the object to be detected to the camera and a size of the object to be detected according to the information of the object to be detected, the pitch angle of the camera, and the camera parameter, wherein the image captured by the camera contains the parallel lane lines.

2. 	(Canceled).

3.	(Currently Amended) The method for measuring the distance using the vehicle-mounted camera according to claim [[2]] 1, wherein: 
calibrating of the camera based on the camera calibration images to obtain [[a]] the camera parameter comprises[[:]] calibrating the camera calibration images using a Zhang Zhengyou calibration algorithm.

4.	(Currently Amended) The method for measuring the distance using the vehicle-mounted camera according to claim 1, whereinthe parallel lane lines comprises:
filtering the image containing the parallel lane lines by using a gradient edge detection operator to generate a gradient image;

detecting a straight line in the edge pattern using a feature extraction algorithm; and
determining two straight lines adjacent to each other and having opposite deflection directions with respect to a height direction of the image as the parallel lane lines.


5. 	(Currently Amended) The method for measuring the distance using the vehicle-mounted camera according to claim 1, wherein: 
the object to be detected is represented as a rectangular window; and
the determining of information of an object to be detected in the image captured by the camera comprises[[:]] determining a coordinate of an arbitrary point of the rectangular window corresponding to the object to be detected in the image captured by the camera and a width and a height of the rectangular window.

6.	(Canceled)

7.	(Original) The method for measuring the distance using the vehicle-mounted camera according to claim 1, wherein a coordinate of the vanishing point in the image captured by the camera is denoted as (u0, v0), and the pitch angle of the camera is calculated based on a formula as below:

    PNG
    media_image1.png
    51
    129
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    17
    15
    media_image2.png
    Greyscale
represents the pitch angle, fv represents a focal length of a camera head of the camera, and cv represents a location coordinate of an optical center of the camera head.

8. 	(Original) The method for measuring the distance using the vehicle-mounted camera according to claim 5, wherein the size of the object to be detected comprises a height and a width of the object to be detected.


9. 	(Original) The method for measuring the distance using the vehicle-mounted camera according to claim 5, wherein the distance from the object to be detected to the camera is calculated based on a formula as below:

    PNG
    media_image3.png
    48
    193
    media_image3.png
    Greyscale

wherein D represents the distance from the object to be detected to the camera, 
    PNG
    media_image2.png
    17
    15
    media_image2.png
    Greyscale
represents the pitch angle, fv represents a focal length of a camera head of the camera, cv represents a location coordinate of an optical center of the camera head, and a coordinate of a midpoint of a lower side of the rectangular window in the image is denoted as (ut2, vt2) and a corresponding spatial point coordinate is denoted as (xt2, D, -hc), and a coordinate of the vanishing point in the image captured by the camera is denoted as (u0, v0).

10.	(Original) The method for measuring the distance using the vehicle-mounted camera according to claim 8, wherein the height of the object to be detected is calculated based on a formula as below:

    PNG
    media_image4.png
    52
    163
    media_image4.png
    Greyscale

wherein H represents the height of the object to be detected, D represents the distance from the object to be detected to the camera, 
    PNG
    media_image2.png
    17
    15
    media_image2.png
    Greyscale
represents the pitch angle, ht represents the height of the rectangular window, fv represents a focal length of a camera head of the camera, cv represents a location coordinate of an optical center of the camera head, the coordinate of the arbitrary point is denoted as (ut, vt), and a coordinate of a midpoint of a lower side of the rectangular window in the image is denoted as (ut2, vt2) and a corresponding spatial point coordinate is denoted as (xt2, D, -hc).
11. 	(Original) The method for measuring the distance using the vehicle-mounted camera according to claim 8, wherein the width of the object to be detected is calculated based on a formula as below:

    PNG
    media_image5.png
    45
    199
    media_image5.png
    Greyscale

wherein W represents the width of the object to be detected, D represents the distance from the object to be detected to the camera, 
    PNG
    media_image2.png
    17
    15
    media_image2.png
    Greyscale
represents the pitch angle, fu represents a focal length of a camera head of the camera, wt represents the width of the rectangular window, and a coordinate of a midpoint of a lower side of the rectangular window in the image is denoted as (ut2, vt2) and a corresponding spatial point coordinate is denoted as (xt2, D, -hc).

12-22. 	(Canceled)



calibrating a camera based on camera calibration images to obtain a camera parameter, wherein the camera calibration images are at least three images obtained by capturing an objective image by the camera at different angles and locations;
detecting parallel lane lines in an image captured by the camera to obtain a vanishing point of the parallel lane lines according to detected parallel lane lines;
calculating a pitch angle of the camera according to the camera parameter and the vanishing point;
determining information of an object to be detected in the image captured by the camera; and
calculating a distance from the object to be detected to the camera and a size of the object to be detected according to the information of the object to be detected, the pitch angle of the camera, and the camera parameter, wherein the image captured by the camera contains the parallel lane lines.


24.	(Previously Presented) An electronic device, comprising:
 at least one hardware processor; and
a memory configured to store executable instructions of the at least one hardware processor;
wherein the at least one hardware processor is configured to perform a method for 
calibrating a camera based on camera calibration images to obtain a camera parameter, wherein the camera calibration images are at least three images obtained by capturing an objective image by the camera at different angles and locations;
detecting parallel lane lines in an image captured by the camera to obtain a vanishing point of the parallel lane lines according to detected parallel lane lines;
calculating a pitch angle of the camera according to the camera parameter and the vanishing point;
determining information of an object to be detected in the image captured by the camera; and
calculating a distance from the object to be detected to the camera and a size of the object to be detected according to the information of the object to be detected, the pitch angle of the camera, and the camera parameter, wherein the image captured by the camera contains the parallel lane lines.


25. 	(Canceled).

26.	(Currently Amended) The electronic device according to claim [[25]] 24, wherein: 
calibrating of the camera based on the camera calibration images to obtain [[a]] the camera parameter comprises[[:]] calibrating the camera calibration images using a Zhang Zhengyou calibration algorithm.

27. 	(Currently Amended) The electronic device according to claim 24, wherein
filtering the image containing the parallel lane lines by using a gradient edge detection operator to generate a gradient image;
determining an optimal threshold of the gradient image by using a threshold determination algorithm, and performing binarization processing on the gradient image to obtain an edge pattern;
detecting a straight line in the edge pattern using a feature extraction algorithm; and
determining two straight lines adjacent to each other and having opposite deflection directions with respect to a height direction of the image as the parallel lane lines.


28. 	(Previously Presented) The electronic device according to claim 24, wherein: 
the object to be detected is represented as a rectangular window; and 
the determining of information of an object to be detected in the image captured by the camera comprises:
determining a coordinate of an arbitrary point of the rectangular window corresponding to the object to be detected in the image captured by the camera and a width and a height of the rectangular window.

29. 	(Previously Presented) The electronic device according to claim 24, wherein a coordinate of the vanishing point in the image captured by the camera is denoted as (u0, v0), and the pitch angle of the camera is calculated based on a formula as below:

    PNG
    media_image1.png
    51
    129
    media_image1.png
    Greyscale

wherein 
    PNG
    media_image2.png
    17
    15
    media_image2.png
    Greyscale
represents the pitch angle, fv represents a focal length of a camera head of the camera, and cv represents a location coordinate of an optical center of the camera head.

30. 	(Previously Presented) The electronic device according to claim 28, wherein the size of the object to be detected comprises a height and a width of the object to be detected.


31. 	(Previously Presented) The electronic device according to claim 28, wherein the distance from the object to be detected to the camera is calculated based on a formula as below:

    PNG
    media_image3.png
    48
    193
    media_image3.png
    Greyscale

wherein D represents the distance from the object to be detected to the camera, 
    PNG
    media_image2.png
    17
    15
    media_image2.png
    Greyscale
represents the pitch angle, fv represents a focal length of a camera head of the camera, cv represents a location coordinate of an optical center of the camera head, and a coordinate of a midpoint of a lower side of the rectangular window in the image is denoted as (ut2, vt2) and a corresponding spatial point coordinate is denoted as (xt2, D, -hc), and a coordinate of the vanishing point in the image captured by the camera is denoted as (u0, v0).


32. 	(Previously Presented) The electronic device according to claim 30, wherein the height of the object to be detected is calculated based on a formula as below:

    PNG
    media_image4.png
    52
    163
    media_image4.png
    Greyscale

wherein H represents the height of the object to be detected, D represents the distance from the object to be detected to the camera, 
    PNG
    media_image2.png
    17
    15
    media_image2.png
    Greyscale
represents the pitch angle, ht represents the height of the rectangular window, fv represents a focal length of a camera head of the camera, cv represents a location coordinate of an optical center of the camera head, the coordinate of the arbitrary point is denoted as (ut, vt), and a coordinate of a midpoint of a lower side of the rectangular window in the image is denoted as (ut2, vt2) and a corresponding spatial point coordinate is denoted as (xt2, D, -hc), and
wherein the width of the object to be detected is calculated based on a formula as below:

    PNG
    media_image5.png
    45
    199
    media_image5.png
    Greyscale

wherein W represents the width of the object to be detected, D represents the distance from the object to be detected to the camera, 
    PNG
    media_image2.png
    17
    15
    media_image2.png
    Greyscale
represents the pitch angle, fu represents a focal length of a camera head of the camera, wt represents the width of the rectangular window, and a coordinate of a midpoint of a lower side of the rectangular window in the image is denoted as (ut2, vt2) and a corresponding spatial point coordinate is denoted as (xt2, D, -hc).

33.	(New) The non-transitory computer-readable storage medium according to claim 23, wherein: 
calibrating of the camera based on the camera calibration images to obtain the camera parameter comprises calibrating the camera calibration images using a Zhang Zhengyou 

34. 	(New) The non-transitory computer-readable storage medium according to claim 23, wherein detecting the parallel lane lines comprises:
filtering the image containing the parallel lane lines by using a gradient edge detection operator to generate a gradient image;
determining an optimal threshold of the gradient image by using a threshold determination algorithm, and performing binarization processing on the gradient image to obtain an edge pattern;
detecting a straight line in the edge pattern using a feature extraction algorithm; and
determining two straight lines adjacent to each other and having opposite deflection directions with respect to a height direction of the image as the parallel lane lines.

***
 
Reasons for allowance
Claims 1, 3-5, 7-11, 23-24 and 26-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below:

calibrating a camera based on camera calibration images to obtain a camera parameter, wherein the camera calibration images are at least three images obtained by capturing an objective image by the camera at different angles and locations;
detecting parallel lane lines in an image captured by the camera to obtain a vanishing point of the parallel lane lines according to detected parallel lane lines;
calculating a pitch angle of the camera according to the camera parameter and the vanishing point;
determining information of an object to be detected in the image captured by the camera; and
calculating a distance from the object to be detected to the camera and a size of the object to be detected according to the information of the object to be detected, the pitch angle of the camera, and the camera parameter, wherein the image captured by the camera contains the parallel lane lines.

The representative claim 23 distinguish features are underlined and summarized below:
A non-transitory computer-readable storage medium storing a computer program thereon, wherein when the computer program is executed by a processor, a method for measuring a distance using a vehicle-mounted camera is implemented, the method for measuring the distance using the vehicle-mounted camera comprising:
calibrating a camera based on camera calibration images to obtain a camera parameter, wherein the camera calibration images are at least three images obtained by capturing an objective image by the camera at different angles and locations;
detecting parallel lane lines in an image captured by the camera to obtain a vanishing point of the parallel lane lines according to detected parallel lane lines;
calculating a pitch angle of the camera according to the camera parameter and the vanishing point;
determining information of an object to be detected in the image captured by the camera; and
calculating a distance from the object to be detected to the camera and a size of the object to be detected according to the information of the object to be detected, the pitch angle of the camera, and the camera parameter, wherein the image captured by the camera contains the parallel lane lines.

The representative claim 24 distinguish features are underlined and summarized below:
An electronic device, comprising:
 at least one hardware processor; and
a memory configured to store executable instructions of the at least one hardware processor;
wherein the at least one hardware processor is configured to perform a method for measuring a distance using a vehicle-mounted camera by executing the executable instructions comprising:
calibrating a camera based on camera calibration images to obtain a camera parameter, wherein the camera calibration images are at least three images obtained by capturing an objective image by the camera at different angles and locations;
detecting parallel lane lines in an image captured by the camera to obtain a vanishing point of the parallel lane lines according to detected parallel lane lines;
calculating a pitch angle of the camera according to the camera parameter and the vanishing point;
determining information of an object to be detected in the image captured by the camera; and
calculating a distance from the object to be detected to the camera and a size of the object to be detected according to the information of the object to be detected, the pitch angle of the camera, and the camera parameter, wherein the image captured by the camera contains the parallel lane lines.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claims 23 and 24 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of Chevalley, WANG and Haglund teach following:
Chevalley (US 20150161456 A1) teaches that a method consists in taking, when the vehicle is running, images of the road markings delimiting the circulation lanes of the road, and in fully estimating, through an iterative process, the orientation of the camera with respect to the vehicle, based on the position of two lanes located side-by-side on the image. The calibration essentially comprises: correcting the position of the lane edges in the image; estimating the residual pitch and yaw; updating the rotation matrix; estimating the residual roll; updating the rotation matrix. These steps are iterated until the corrective angles estimated by each module are negligible. 

WANG (US 20150332098 A1) teaches that a system and method for estimating dynamics of a mobile platform by matching feature points in overlapping images from cameras on the platform, such as cameras in a surround-view camera system on a vehicle. The method includes identifying overlap image areas for any two cameras in the surround-view camera system, identifying common feature points in the overlap image areas, and determining that the common feature points in the overlap image areas are not at the same location. The method also includes estimating three-degree of freedom vehicle dynamic parameters from the matching between the common feature points, and estimating vehicle dynamics of one or more of pitch, roll and height variation using the vehicle dynamic parameters. 

Haglund (US 9285460 B2) teaches a method for estimating information related to a vehicle pitch and/or roll angle. The method comprises a step of obtaining a first estimate of the information related to the pitch and/or roll angle. The method is characterized by the steps of capturing an image of an area covering at least a part of the horizon using a camera mounted on the airborne vehicle, and determining an improved estimate of the information related to the pitch and/or roll angle based on the first estimate of the information related to the pitch and/or roll angle, and a digital elevation model.

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
detecting parallel lane lines in an image captured by the camera to obtain a vanishing point of the parallel lane lines according to detected parallel lane lines; calculating a pitch angle of the camera according to the camera parameter and the vanishing point; determining information of an object to be detected in the image captured by the camera; and calculating a distance from the object to be detected to the camera and a size of the object to be detected according to the information of the object to be detected, the pitch angle of the camera, and the camera parameter, wherein the image captured by the camera contains the parallel lane lines.

Chevalley teaches estimating, through an iterative process, the orientation of the camera with respect to the vehicle, based on the position of two lanes located side-by-side on the image; but failed to teach one or more limitations, including, 
detecting parallel lane lines in an image captured by the camera to obtain a vanishing point of the parallel lane lines according to detected parallel lane lines; calculating a pitch angle of the camera according to the camera parameter and the vanishing point; determining information of an object to be detected in the image captured by the camera; and calculating a distance from the object to be detected to the camera and a size of the object to be detected according to the information of the object to be detected, the pitch angle of the camera, and the camera parameter, wherein the image captured by the camera contains the parallel lane lines.

WANG and Haglund alone or in combination failed to cure the deficiency of Chevalley.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims. 


The present invention provides an improved method for measuring a distance using a vehicle-mounted camera.
Further, with the development of the economy, the number of vehicles on road is increasing. The frequent occurrence of traffic accidents may likely be caused by drivers' misjudgment to distances between vehicles. Therefore, it is important to control the distances between vehicles or distances between vehicles and pedestrians. In vehicle-mounted auxiliary systems, in order to provide accurate forward collision warning or pedestrian collision warning, it is necessary to measure distances to and sizes of forward vehicles and pedestrians to ensure whether to raise an alarm. Typically, the auxiliary system is only provided with one monocular camera. However, it is not sufficient to determine a distance to an object based on an image captured only using the monocular camera. Considering that road surface is usually horizontal, and objects to be detected such as the vehicles or pedestrians are close to the road surface, the distance between an object in the image and a camera as well as the size of the object may be determined based on geometric coordinate calculation. 
The present disclosure cures the above described problems by using a camera calibrator, configured to calibrate a camera based on camera calibration images to obtain a camera parameter; a vanishing point obtainer, configured to detect parallel lane lines to obtain a vanishing point of the parallel lane lines according to the detected parallel lane lines; a pitch angle calculator, configured to calculate a pitch angle of the camera according to the camera parameter and the vanishing point;

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300


/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645